ELLETT, Justice.
These three cases have been consolidated for argument on appeal. Each appellant appeals from a refusal of the trial court to hold an evidentiary hearing on petitions for writs of habeas corpus. In each case the appellant undertook to raise the identical issues in the habeas corpus proceeding that he had theretofore raised in his appeal to this court.
Counsel for the appellants admits that the case of Scandrett v. Turner1 squarely holds that a defendant cannot present the same issues in a habeas corpus proceeding that he had theretofore unsuccessfully raised on appeal.
The judgment of the trial court is affirmed in each case.
CALLISTER, C. J., and TUCKETT, HENRIOD, and CROCKETT, JJ., concur.

. 26 Utah 2d 371, 489 P.2d 1186 (1971).